Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment after Final action filed 03/07/2022 is acknowledged. 
	The rejection of claims under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
	Claims 1 and 9 have been amended.
	Claims 2-4 are cancelled.
	Claims 1 and 5-12 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The closest prior art JP 2011-067132 discloses a method for producing tofu (bean curd). Coagulation of soybean milk is effectuated by adding a coagulant, heating and freezing the milk. JP 2011-067132 teaches of adding a coagulant to soybean milk followed by a heating that does not cause coagulation of the milk and freezing the composition. 
	The presently claimed invention is a method of producing bean curd (tofu) that is limited to adding coagulant to soybean milk, mixing, freezing, heating and compressing the material in this specific order. The product is claimed to be uniformly and densely layered in one direction. The inventive method differs from that of the prior art in the order of process steps. The inventive method performs the freezing step first followed by heating the material. Furthermore, the ranges of coagulant concentrations are different in the inventive method from those of the prior art. The difference in process 
	Claims 1 and 5-12 are novel and non-obvious. Claims 1 and 5-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791